         Case 3:19-cv-02262-WHO Document 31 Filed 07/17/19 Page 1 of 18



 1   Fred Norton (SBN 224725)
     Bree Hann (SBN 215695)
 2   Matt Turetzky (SBN 280997)
     Tyler M. Layton (SBN 288303)
 3   THE NORTON LAW FIRM PC
     299 Third Street, Suite 106
 4   Oakland, California 94607
     Telephone: (510) 906-4900
 5   Fax: (510) 906-4910
     fnorton@nortonlaw.com
 6   bhann@nortonlaw.com
     mturetzky@nortonlaw.com
 7   tlayton@nortonlaw.com
 8   Attorneys for Defendants AREND
     NOLLEN, LEON HEDGES, DAVID
 9   PASANEN, and SOCIAL MEDIA
     SERIES LIMITED
10

11                             UNITED STATES DISTRICT COURT
12                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
13                                SAN FRANCISCO DIVISION
14
     FACEBOOK, INC., a Delaware corporation,    Case No.: 3:19-cv-02262
15   and INSTAGRAM, LLC, a Delaware limited
     liability company,                         DEFENDANTS’ REPLY IN SUPPORT OF
16
                                                MOTION TO DISMISS FOR LACK OF
                 Plaintiffs,
17         v.                                   PERSONAL JURISDICTION AND
                                                FORUM NON CONVENIENS;
18   AREND NOLLEN, LEON HEDGES, DAVID           MEMORANDUM OF POINTS AND
     PASANEN, and SOCIAL MEDIA SERIES           AUTHORITIES IN SUPPORT THEREOF
19   LIMITED,
                                                [Declarations of Arend Nollen and David
20               Defendants.
                                                Gerard Dewar Concurrently Filed]
21
                                                Date: August 7, 2019
22                                              Time: 2:00 p.m.
                                                Location: Courtroom 2
23

24                                              Complaint Filed: April 25, 2019

25

26

27

28

       CASE NO. 3:19-CV-02262 – DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS FOR LACK
                       OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
              Case 3:19-cv-02262-WHO Document 31 Filed 07/17/19 Page 2 of 18



 1                                                    TABLE OF CONTENTS

 2   I.        INTRODUCTION ............................................................................................................. 1
 3   II.       THE OPPOSITION DOES NOT ESTABLISH THAT JURISDICTION OVER
               DEFENDANTS IN THIS VENUE IS PROPER ............................................................... 3
 4
               A.        Defendants Never Consented to Jurisdiction in the Northern District of
 5                       California to Litigate This Dispute ........................................................................ 3
 6             B.        The Facts Do Not Support a Finding that Specific Jurisdiction Over
                         Defendants in the Northern District of California is Proper .................................. 6
 7
                         1.         The Opposition Does Not Establish that Defendants Purposefully
 8                                  Directed Any Activity at California ........................................................... 6
 9                       2.         Defendants Did not Engage in Any Forum-Related Activities that
                                    Would Warrant Exercising Specific Jurisdiction ....................................... 9
10
                         3.         The Exercise of Jurisdiction over Defendants Would Be
11                                  Unreasonable ............................................................................................ 11
12                       4.         Even If Social Media Series Limited Were Subject to Personal
                                    Jurisdiction in This Court, the Individually Named Defendants Are
13                                  Not Subject to Personal Jurisdiction in California ................................... 13
14                       5.         Jurisdictional Discovery ........................................................................... 13
15   III.      DISMISSAL FOR FORUM NON CONVENIENS IS PROPER .................................... 13
16             A.        Defendants Did Not “Waive” FNC ...................................................................... 13
17             B.        New Zealand is an Adequate Alternate Forum .................................................... 14
18             C.        The Public and Private Interest Factors Favor New Zealand ............................... 14
19   IV.       CONCLUSION ................................................................................................................ 15
20

21

22

23

24

25

26

27

28
                                                                           i
            CASE NO. 3:19-CV-02262 – DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS FOR LACK
                            OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
             Case 3:19-cv-02262-WHO Document 31 Filed 07/17/19 Page 3 of 18



 1                                                    TABLE OF AUTHORITIES

 2
     Cases
 3
     Asahi Metal Industry Co., Ltd. v. Superior Court, 480 U.S. 102 (1987) .................................. 6, 12
 4
     Brayton Purcell LLP v. Recordon & Recordon, 575 F.3d 981 (9th Cir. 2009) .............................. 6
 5
     Burger King Corp. v. Rudzewicz, 471 U.S. 462 (1985) .............................................................. 5, 8
 6
     Int’l Shoe Co. v. Washington, 326 U.S. 310 (1945) ........................................................................ 5
 7
     Manetti-Farrow, Inc. v. Gucci America, Inc., 858 F.2d 509 (9th Cir. 1988).......................... 10, 11
 8
     Mastrobuno v. Sherson Lehman, 514 U.S. 52 (1995) ..................................................................... 5
 9
     Mueller v. Apple Leisure Corp., 880 F.3d 890 (7th Cir. 2018)................................................. 2, 14
10
     Nguyen v. Barnes & Noble Inc., 763 F.3d 1171 (9th Cir. 2014) .................................................. 11
11
     Rano v. Sipa Press, Inc., 987 F2d 580 (9th Cir. 1993) ................................................................. 12
12
     Rey v. Rey, 666 F. App’x 675 (9th Cir. 2016) ................................................................................. 5
13
     Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797 (9th Cir. 2004) .................................... 9
14
     Terracom v. Valley Nat’l Bank, 49 F.3d 555 (9th Cir. 1995) ....................................................... 12
15
     United States v. Castleman, 572 U.S. 157 (2014)........................................................................... 4
16
     Walden v. Fiore, 571 U.S. 277 (2014) .................................................................................. 7, 8, 12
17

18   Statutes

19   18 U.S.C. § 1030 ............................................................................................................................. 9

20   California Penal Code § 502 ........................................................................................................... 9

21

22

23

24

25

26

27

28
                                                                              ii
         CASE NO. 3:19-CV-02262 – DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS FOR LACK
                         OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
            Case 3:19-cv-02262-WHO Document 31 Filed 07/17/19 Page 4 of 18



 1                         REPLY IN SUPPORT OF MOTION TO DISMISS

 2     I.    INTRODUCTION
 3           Plaintiffs’ Opposition relies on three arguments – each of which Defendants preemptively
 4   addressed in their moving papers, and none of which establishes that jurisdiction over
 5   Defendants in the Northern District of California is proper.
 6           First and foremost, Plaintiffs argue that Defendants consented to Jurisdiction in this
 7   venue by opening Instagram accounts and agreeing to Instagram’s Terms of Use (“TOU” or
 8   “Terms”). Inexplicably, Plaintiffs have not placed in the record any TOU that they claim
 9   Defendants agreed to. And while Plaintiffs claim to have identified a personal Instagram
10   account belonging to Defendant Leon Hedges, that account was, in fact, associated with an
11   electrical wholesale business and was, as with the other Instagram accounts identified by
12   Plaintiffs, entirely unrelated to this matter. Moreover, as discussed in Defendants’ moving
13   papers, Plaintiffs’ facile “consent” argument: (1) relies on a misinterpretation of Instagram’s own
14   Terms of Use (as they currently exist for New Zealand users); (2) ignores the fact that any such
15   Instagram accounts, whether personal or created for other entities, were entirely unrelated to the
16   purported misconduct described in the Complaint, and (3) would offend traditional notions of
17   fair play and substantial justice by obligating any person, anywhere in the world, who opened an
18   Instagram account for any reason, to litigate any claims Instagram chooses to assert against them
19   in Instagram’s chosen forum. In fact, two Defendants never consented to Instagram’s Terms at
20   all, and the other two did not consent in any way that would justify the exercise of jurisdiction
21   over Defendants.
22           Second, Plaintiffs argue that specific jurisdiction exists because Defendants “targeted
23   Californians” with their LikeSocial.co business. Here, Plaintiffs continue to misunderstand the
24   nature of Defendants’ business (repeating the falsehood that Defendants “used a network of
25   computer bots and Instagram accounts to deliver millions of automated and fake likes on
26   Instagram” [Doc. #30 (“Opposition” or “Opp.”) at 3]), and they continue to mischaracterize
27   Defendants’ role in serving a global customer community. Defendants direct their activities
28
                                                        1
        CASE NO. 3:19-CV-02262 – DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS FOR LACK
                        OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
          Case 3:19-cv-02262-WHO Document 31 Filed 07/17/19 Page 5 of 18



 1   toward users of Instagram wherever they happen to be in the world – not toward Instagram itself

 2   or specifically toward California. As discussed below and in Defendants’ Motion, Plaintiffs

 3   cannot establish specific jurisdiction over Defendants because Defendants have not purposefully

 4   directed any activities toward California, nor purposefully availed themselves of the privilege of

 5   doing business in California. Plaintiffs’ specific jurisdiction argument is based entirely on a

 6   misunderstanding of the facts.

 7          Finally, bootstrapping their failed “consent” argument, Plaintiffs assert that Defendants

 8   “waived” any forum non conveniens (“FNC”) challenge when they allegedly consented to

 9   jurisdiction in this venue. Again, two Defendants never consented to Instagram’s jurisdiction

10   clause at all, and the other two never consented in any way that would establish jurisdiction over

11   Defendants in this dispute. Moreover, Plaintiffs are simply incorrect that the existence of a

12   forum selection clause somehow forecloses FNC dismissal. Even where (unlike here) parties

13   have agreed to a forum selection clause, an exceptional public-interest justification (like that

14   described in Defendants’ Motion) can displace contractual forum selection. Mueller v. Apple

15   Leisure Corp., 880 F.3d 890, 893 (7th Cir. 2018). Defendants have established that FNC

16   dismissal is proper.

17          Put simply, there is no legitimate basis for these Defendants – New Zealand residents and

18   a New Zealand company – to be haled into the Northern District of California to defend

19   themselves against Facebook and Instagram. While Plaintiffs would prefer to litigate in

20   California, that preference must be weighed against the unique burdens on foreign defendants

21   that arise from having to litigate across national borders – burdens that are entitled to significant

22   weight in assessing the reasonableness of exercising jurisdiction. Thus, Defendants respectfully

23   request that the Court grant their Motion to Dismiss the Complaint for lack of personal

24   jurisdiction, or, in the alternative, on FNC grounds. To the extent that the Court is inclined to

25   reach outcome other than outright dismissal, Defendants respectfully request the opportunity to

26   engage in targeted jurisdictional discovery to rebut Plaintiffs’ misapprehension of the facts

27   relevant to this Motion.

28
                                                         2
        CASE NO. 3:19-CV-02262 – DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS FOR LACK
                        OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
               Case 3:19-cv-02262-WHO Document 31 Filed 07/17/19 Page 6 of 18



 1       II.    THE OPPOSITION DOES NOT ESTABLISH THAT JURISDICTION OVER
                DEFENDANTS IN THIS VENUE IS PROPER
 2
                A.     Defendants Never Consented to Jurisdiction in the Northern District of
 3                     California to Litigate This Dispute
 4              The Opposition relies primarily on the argument that Defendants Nollen and Hedges
 5   consented to Instagram’s jurisdiction clause contained in a TOU that is not in the record. Opp. at
 6   7 – 9. Citing those two purported Instagram accounts, as well as business accounts that were
 7   allegedly opened by Defendants (but that are associated with defunct, non-party entities), 1
 8   Plaintiffs mistakenly claim that Defendants unequivocally consented to litigate in the Northern
 9   District of California for all purposes. Plaintiffs are wrong on the facts and law.
10              In the Opposition, Plaintiffs assert that Defendant Leon Hedges opened a personal
11   Instagram account in 2017, using the email address envyelectricalnz@xxxxx.com. See Opp.,
12   Exh. 1; Doc. #30-2 (Chan Declaration) at ¶ 4. Mr. Hedges has no recollection of opening such
13   an account, but the email address used indicates that the account was associated with Mr.
14   Hedges’ brother’s electrical wholesale business (the now defunct Envy Electrical), which was
15   entirely unrelated to the “likes” business described in the Complaint. Declaration of Leon
16   Hedges (“Hedges Decl.”), ¶ 2, Exh. A. Regardless, the existence of such an account would not
17   change the jurisdictional analysis discussed below and in Defendants’ Motion. Further, Plaintiffs
18   do not dispute that Defendant Nollen used his Instagram account solely for personal purposes
19   (Doc. 23-2 at ¶ 7), and Plaintiffs identify no personal Instagram account for Defendant Pasanen
20   (see Opp. Exh., 1). To cover up these gaps, Plaintiffs identify Facebook accounts that they
21   attribute to Defendants (Opp., Exh., 1), but Plaintiffs do not accuse Defendants of violating
22   Facebook’s TOU or interfering with Facebook in any way.
23              Further Plaintiffs have not offered into evidence a TOU that any Defendant would have
24

25   1
       At Exhibit 1 to the Opposition, Plaintiffs cite Instagram accounts that were allegedly opened by
     the Defendants, and that have the following usernames: “Social Envy;” “IIGFamous_;” and
26   “HitFame.” Opp., Exh. 1. As described in Defendants’ Motion, Social Envy Limited is not a
     party to this lawsuit and is a separate legal entity from named Defendant SMS (Doc. #23
27   (“Motion to Dismiss” or “Motion”) at 4), and IGFamous.net ceased operations in February 2018
     (id. at 5). The “HitFame” account identified by Plaintiffs is apparently defunct. See Opp., Exh.
28   1.
                                                          3
           CASE NO. 3:19-CV-02262 – DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS FOR LACK
                           OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
             Case 3:19-cv-02262-WHO Document 31 Filed 07/17/19 Page 7 of 18



 1   seen and assented to when those accounts were created. The only TOU before the Court is the

 2   one that Defendants were able to locate now, months after all accounts were disabled and still

 3   longer after they would have been created. For this reason alone, the Court cannot find that

 4   Defendants consented to jurisdiction in a TOU.

 5             In any event, Plaintiffs’ argument requires a remarkably expansive interpretation of the

 6   potentially applicable TOU. According to that interpretation, every individual or business that

 7   has ever opened an Instagram account – at any time and for any reason – must defend itself in

 8   Instagram’s chosen venue, regardless of whether the dispute arises out of the individual or

 9   business’s use of Instagram. Put differently, each and every one of Instagram’s one billion

10   monthly users – 88% of whom live outside of the U.S., and a substantial number of whom are

11   minors2 – are subject to jurisdiction in California for any alleged violation of Instagram’s

12   remarkably vague TOU. See Doc. #23-4, Exh. A (“Instagram TOU”) at 7 (“[y]ou can’t do

13   anything to interfere with or impair the intended operation of the service”). This cannot be – and

14   fortunately is not – the case. Defendants did not consent to jurisdiction in California to litigate

15   this dispute. Motion to Dismiss at 11 – 14.

16             First, the forum selection clause in the current New Zealand TOU, by its own terms,

17   applies only to claims that a user has against Instagram – not claims by Instagram against the

18   user. Specifically, Instagram chose to define “claim” as “any claim, cause of action, or dispute

19   you have against us that arises out of or relates to these Terms (‘claim’) …” Instagram TOU at

20   9 (emphasis added). The Instagram TOU goes on to state that “[i]n all other cases, the claim

21   must be resolved exclusively in the U.S. District Court for the Northern District of California, or

22   a state court located in San Mateo County.” Id. (emphasis added). Under the canon of consistent

23   usage, a court reads contractual terms as having one consistent meaning. United States v.

24   Castleman, 572 U.S. 157, 174 (2014) (“[T]he presumption of consistent usage [is] the rule of

25   thumb that a term generally means the same thing each time it is used”) (Scalia, J., concurring).

26

27   2
         See https://blog.hootsuite.com/instagram-statistics/ (accessed July 13, 2019).
28                                                                   (Footnote Continued on Next Page.)
                                                         4
          CASE NO. 3:19-CV-02262 – DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS FOR LACK
                          OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
           Case 3:19-cv-02262-WHO Document 31 Filed 07/17/19 Page 8 of 18



 1   Here, the definition that Instagram chose for the term “claim” is limited to cases in which

 2   Instagram is the defendant.3 When Instagram chooses to sue, as here, the TOU is silent as to

 3   jurisdiction, which Instagram must establish independently.

 4          Second, the forum selection provisions contained in the Terms explicitly relate to

 5   disputes that “arise[] out of or relate[] to these Terms,” Instagram TOU at 9, and the Terms

 6   govern “your use of Instagram.” Id. at 1. The natural and logical reading of the TOU is that

 7   they govern that individual’s use of Instagram for that specific account. In contrast, Plaintiffs

 8   would interpret the Terms as a novel, perpetual personal obligation that governs that person’s

 9   actions with any account (or even actions unrelated to any account), in any capacity, for any

10   entity, forever. The Court should reject that unnatural and unprecedented reading. This dispute,

11   as described in the Complaint, does not arise out of or relate to Defendants’ personal Instagram

12   accounts; it relates to alleged commercial misconduct by SMS and its LikeSocial.co website.

13   Plaintiffs cannot establish jurisdiction over all four Defendants by simply referring to two

14   individual Defendants’ personal, defunct, and unrelated Instagram accounts. 4

15          Third, exercising jurisdiction over Defendants based on an alleged personal Instagram

16   account – an account that has absolutely nothing to do with the commercial misconduct alleged

17   in the Complaint – would be unreasonable, and would ignore the unique burdens on foreign

18   defendants that arise from having to defend themselves across national borders, burdens that are

19   entitled to “significant weight” in assessing reasonableness. See Int’l Shoe Co. v. Washington,

20   326 U.S. 310, 316 (1945); Burger King Corp. v. Rudzewicz, 471 U.S. 462, 477 – 478 (1985);

21
     3
       That Instagram disputes Defendants’ interpretation of this term at most indicates ambiguity in
22   the TOU, which must be resolved against Instagram. See Mastrobuno v. Sherson Lehman, 514
     U.S. 52, 62 (1995) (discussing common-law rule of contra proferentem).
23   4
       The same reasoning applies to the separate commercial accounts that Plaintiffs claim
24   Defendants created. See Opp., Exh. 1. Just as it cannot be the case that opening a personal
     Instagram account subjects you to Instagram’s jurisdiction clause for a dispute that is unrelated
25   to that personal account, it also cannot be the case that having opened an account for “Company
     A” subjects you to Instagram’s jurisdiction clause for a dispute related to “Company B.” See,
26   e.g., Rey v. Rey, 666 F. App’x 675, 679 (9th Cir. 2016) (written agreement’s forum selection
     clause, which encompassed only disputes “stemming from,” or “arising under” a written
27   agreement, does not apply to disputes between the parties that are unrelated to the agreement).

28                                                                  (Footnote Continued on Next Page.)
                                                        5
         CASE NO. 3:19-CV-02262 – DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS FOR LACK
                         OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
             Case 3:19-cv-02262-WHO Document 31 Filed 07/17/19 Page 9 of 18



 1   Asahi Metal Industry Co., Ltd. v. Superior Court, 480 U.S. 102, 114 (1987); Doc. #23 at 9–10.

 2             For these reasons, Plaintiffs cannot establish that Defendants consented to jurisdiction in

 3   California to litigate this dispute. Therefore, jurisdiction over Defendants in this venue is only

 4   proper if Plaintiffs can establish specific jurisdiction.5 As discussed in the Motion and below,

 5   Plaintiffs have not – and cannot – meet their burden to establish that specific jurisdiction exists.

 6             B.      The Facts Do Not Support a Finding that Specific Jurisdiction Over
                       Defendants in the Northern District of California is Proper
 7
               In their Opposition, Plaintiffs try – and fail – to establish that specific jurisdiction exists
 8
     by arguing: (1) that Defendants purposefully directed activities at California and availed
 9
     themselves of the benefits of doing business in California (invoking the three-part Calder test for
10
     purposeful direction); (2) that Plaintiffs’ claims arise out of or relate to Defendants’ forum-
11
     related activities, and (3) that the exercise of jurisdiction in this case would be reasonable. Opp.
12
     at 10–16 (citing Brayton Purcell LLP v. Recordon & Recordon, 575 F.3d 981, 985 (9th Cir.
13
     2009)). As set forth in detail in Defendants’ moving papers, and discussed below, these specific
14
     jurisdiction elements are not satisfied in this case.
15
                       1.      The Opposition Does Not Establish that Defendants Purposefully
16                             Directed Any Activity at California
17             In an attempt to establish that Defendants purposefully directed their activity at
18   California, Plaintiffs argue that Defendants (1) committed intentional acts, that were (2)
19   expressly aimed at California, and that (3) caused Plaintiffs harm. Opp. at 11–13 (citing Calder
20   v. Jones, 465 U.S. 783, 788 (1984)). Plaintiffs miss the mark on each Calder element.
21                             (a)     Intentional Act
22             To the first Calder element, Plaintiffs assert that “Defendants acted intentionally in
23   operating a series of businesses designed manipulate [sic] Instagram’s platform through the sale
24   of [“likes”].” Opp. at 11. It is true that Defendants “acted intentionally” in operating a business;
25   specifically, Defendants operated SMS and its website LikeSocial.co. Motion at 3. Where
26   Plaintiffs are confused is in their assertion that Defendants’ business was “designed [to]
27

28   5
         Plaintiffs do not allege general jurisdiction. See Opp. at n.10.
                                                           6
          CASE NO. 3:19-CV-02262 – DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS FOR LACK
                          OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
          Case 3:19-cv-02262-WHO Document 31 Filed 07/17/19 Page 10 of 18



 1   manipulate Instagram’s platform through the sale of [“likes”].” Opp. at 11. The LikeSocial.co

 2   website did not “manipulate Instagram’s platform” in any way. Motion at 4, 14; Doc. # 23-3

 3   (Pasanen Declaration) at ¶ 24. Rather, SMS’s LikeSocial.co business charged Instagram users a

 4   fee to connect them with third-party vendors that independently provided “likes” and

 5   “followers.” Id.

 6                           (b)     Expressly Aimed

 7           To the second Calder element, Plaintiffs once again demonstrate their misunderstanding

 8   of the LikeSocial.co business. Here, Plaintiffs repeat the false assertion that Defendants

 9   “delivered” services to Instagram users. To the contrary, and as described in detail in the Motion

10   to Dismiss, Defendants did not, and have never, “delivered” anything to Instagram users.

11   Motion at 4, 14. If there was “manipulation” of an Instagram user’s account (e.g., adding a

12   “like” to a user’s picture) it was done by third-party vendors that are not parties to this lawsuit.

13   Id.; see Walden v. Fiore, 571 U.S. 277, 284 (2014) (“[w]e have consistently rejected attempts to

14   satisfy the defendant-focused ‘minimum contacts’ inquiry by demonstrating contacts between the

15   plaintiff (or third parties) and the forum State”). 6 To the extent that Plaintiffs’ specific

16   jurisdiction argument relies on the assertion that Defendants “delivered” services to Instagram

17   users, that argument must fail.

18           Still on the second Calder element, Plaintiffs assert that Defendants’ acts were expressly

19   aimed at California because “Defendants had customers based in California.” Opp. at 11. To be

20   clear, the LikeSocial.co business was marketed on a public website and provided its services to

21   customers around the world. Pasanen Decl. at ¶ 19. Defendants did not specifically advertise to

22   California residents, or otherwise direct their services toward Californians. Id. at 18.

23

24   6
       Here, Plaintiffs reference exhibits to their Complaint that purportedly reflect screengrabs of
     LikeSocial.co and SocialEnvy.co’s terms and conditions and marketing materials. Opp. at 11:9-
25   17. Plaintiffs assert that “Defendants do not dispute those admissions, which now must be
     accepted as true.” Id. (emphasis added). Defendants are unaware of any authority suggesting
26   that exhibits to a complaint constitute an “admission” by a defendant, nor any authority that a
     defendant challenging jurisdiction must specifically “dispute” the entirety of a complaint and its
27   exhibits, lest the complaint and exhibits be “accepted as true.” To the extent Defendants are
     required to “dispute” the exhibits to Plaintiffs’ Complaint, Defendants reserve their right to do
28   so. See Hedges Decl. ¶ 4.
                                                         7
         CASE NO. 3:19-CV-02262 – DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS FOR LACK
                         OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
            Case 3:19-cv-02262-WHO Document 31 Filed 07/17/19 Page 11 of 18



 1   Regardless, the fact that a small percentage of Instagram users are Californians, and thus some

 2   small number of Californians presumably were among Defendants’ clientele, would be, without

 3   more, insufficient to establish specific jurisdiction. See Walden, 571 U.S. at 285 (jurisdiction

 4   analysis “looks to the defendant’s contacts with the forum State itself, not the defendant’s

 5   contacts with persons who reside there”); id. at 286 (“[d]ue process requires that a defendant be

 6   haled into court in a forum State based on his own affiliation with the State, not based on the

 7   ‘random, fortuitous, or attenuated’ contacts he makes by interacting with other persons affiliated

 8   with the State”) (quoting Burger King, 471 U.S. at 475).

 9            Finally, Plaintiffs assert that Defendants’ acts were expressly aimed at California because

10   Defendants used PayPal in connection with their business. Opp. at 11. Again, this amounts to

11   nothing more than an attenuated contact with a third-party California entity, which is insufficient

12   to establish that jurisdiction over Defendants in California is proper. See Walden, 571 U.S. at

13   286.

14                           (c)    Harm to Plaintiffs

15            Plaintiffs claim, in conclusory fashion, that Defendants “reasonably could expect their

16   conduct to cause harm to Instagram in California,” and that Defendants knew “that their

17   intentional actions were harming [California] Plaintiffs.” Opp. at 12. In the Complaint,

18   Plaintiffs assert that “Defendants’ unauthorized use of [Instagram] has injured [Instagram’s]

19   reputation, public-trust, and goodwill.” See Comp. at ¶ 77. Defendants deny this unsupported

20   (and illogical) allegation of harm. It is difficult to imagine how Defendants’ business negatively

21   impacted the public reputation of a social-networking behemoth (Facebook and Instagram) with

22   a combined 2.7 billion monthly active users, 7 and Plaintiffs offer nothing more than conclusory

23   allegations of harm in opposing Defendants’ Motion to Dismiss. This is inadequate to satisfy the

24   Calder test. Further, the third Calder element must be considered in conjunction with the first

25   two elements, which, as discussed immediately above, Plaintiffs have not and cannot satisfy.

26   Logically, because Defendants did not commit any intentional acts that were expressly aimed at

27
     7
       https://www.businessinsider.com/facebook-grew-monthly-average-users-in-q1-2019-4
28   (accessed July 16, 2019).
                                                    8
         CASE NO. 3:19-CV-02262 – DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS FOR LACK
                         OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
          Case 3:19-cv-02262-WHO Document 31 Filed 07/17/19 Page 12 of 18



 1   California, they could not have committed an intentional act that was expressly aimed at

 2   California that caused harm to Plaintiffs.

 3          Because Plaintiffs cannot satisfy the three Calder elements, they have not – and cannot –

 4   establish the purposeful direction prong of a specific jurisdiction analysis.

 5                  2.      Defendants Did not Engage in Any Forum-Related Activities that
                            Would Warrant Exercising Specific Jurisdiction
 6
            To establish personal jurisdiction, Plaintiffs must demonstrate that their claims arise out
 7
     of Defendants’ forum-related activities. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d
 8
     797, 802 (9th Cir. 2004). Here, the Opposition makes only the perfunctory, conclusory, and
 9
     unsupported assertion that “all of Plaintiffs’ claims arise out of Defendants’ misuse and abuse of
10
     Plaintiffs’ California-based assets and infrastructure.” Opp. at 13. In fact, Plaintiffs’ claims for
11
     (1) breach of contract (for Defendants’ alleged violation of Instagram’s TOU), (2) computer
12
     hacking under California Penal Code § 502 and the federal Computer Fraud and Abuse Act, 18
13
     U.S.C. § 1030 (for allegedly accessing and using Plaintiffs’ computers without authorization),
14
     and (3) unjust enrichment, do not arise out of any forum-related activities by Defendants.
15
                            (a)     Breach of Contract
16
            In their Complaint, Plaintiffs allege that Defendants “agreed to Instagram’s TOU” then
17
     breached those Terms by “accessing Instagram to fraudulently and artificially inflate the likes
18
     associated with certain Instagram accounts using thousands of other Instagram accounts.”
19
     Complaint at ¶ 46. However, as discussed herein and in Defendants’ Motion, Defendants did not
20
     agree to Instagram’s TOU in any way that would subject them to breach of contract liability on
21
     the allegations set forth in the Complaint, nor did Defendants access Instagram to “inflate likes.”
22
     In fact, Defendants never engaged in the alleged conduct that forms the basis of Plaintiffs’
23
     breach of contract claim. See generally Motion to Dismiss. Plaintiffs’ faulty breach of contract
24
     claim does not – and cannot – arise out of Defendants’ forum-related activities.
25
                            (b)     Computer Hacking
26
            Plaintiffs allege that Defendants accessed Instagram’s computer networks without
27
     authorization (see Complaint ¶¶ 54, 61), but Defendants never accessed the Instagram computer
28
                                                        9
        CASE NO. 3:19-CV-02262 – DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS FOR LACK
                        OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
          Case 3:19-cv-02262-WHO Document 31 Filed 07/17/19 Page 13 of 18



 1   network in any way that relates to the allegations in the Complaint. Motion at 4, 14; Doc. #23-3

 2   at ¶ 24; Doc. #23-1 ¶ 4. Defendants simply did not engage in the misconduct alleged in the

 3   Complaint (i.e., using thousands of “bots” to manipulate individual Instagram accounts). All

 4   services delivered to individual Instagram accounts were delivered not by Defendants, but by

 5   third-party vendors outside of the U.S. Id. Plaintiffs are wrong on the facts, and their computer

 6   hacking claims do not arise out of Defendants’ forum-related activities.

 7          The Opposition seeks to downplay the legal significance of the fact that Defendants never

 8   accessed or manipulated Instagram users’ accounts. Opp. at 9. Relying on Manetti-Farrow, Inc.

 9   v. Gucci America, Inc., 858 F.2d 509, 514, n.5 (9th Cir. 1988), Plaintiffs seem to argue that

10   jurisdiction over Defendants in this venue is proper even if Defendants themselves never

11   “delivered” services to Instagram users, because Defendants are “closely related” to the

12   Instagram accounts that did allegedly deliver services to Instagram users. 8 Id. However,

13   Plaintiffs misinterpret Manetti-Farrow and misapply that case to these facts.

14          In Manetti-Farrow, it was undisputed that plaintiff Manetti–Farrow (a California

15   corporation) and defendant Gucci Parfums (an Italian company) had entered into a contract that

16   contained a valid forum selection clause designating Florence, Italy as the forum for resolution

17   of any controversy. Manetti-Farrow, 858 F.2d at 510. There were other defendants to the

18   litigation (specifically Gucci subsidiaries and directors) that were “participants” in the

19   underlying business relationship, but that had not signed the contract containing the forum

20   selection clause. Id. at 514, n.5. Manetti-Farrow sued in the Northern District of California and

21   defendants obtained dismissal based on valid forum selection clause. Id. at 510. On appeal,

22   Manetti–Farrow argued that the forum selection clause should apply only to Gucci Parfums and

23   should not apply to the other defendants that did not sign the contract. Id. The Ninth Circuit

24   rejected Manetti–Farrow’s argument, agreeing with the district court that “the alleged conduct of

25   the non-parties is so closely related to the contractual relationship that the forum selection clause

26
     8
       Here, Plaintiffs once again falsely assert that “Defendants’ “entire business model depended on
27   the creation and use of Instagram accounts” and that Defendants “used thousands of Instagram
     accounts.” Opp. at 9. As explained in detail in Defendants’ moving papers, Defendants did not
28   create or use Instagram accounts to carry out their business.
                                                         10
         CASE NO. 3:19-CV-02262 – DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS FOR LACK
                         OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
          Case 3:19-cv-02262-WHO Document 31 Filed 07/17/19 Page 14 of 18



 1   applies to all defendants.” Id. at 514 n.5.

 2           Manetti-Farrow cannot be read to support the broad proposition that Defendants can or

 3   should be roped in to litigate in the Northern District based on the third-party vendors’ Instagram

 4   accounts. In this case, while the third-party vendors may operate Instagram accounts with

 5   jurisdiction provisions (though there is no competent evidence to show that), the Defendants

 6   have not agreed to Instagram’s forum selection clause in any way that would bind Defendants to

 7   that provision.9 Further, Defendants have no formal business association with the third-parties

 8   (as did the defendants in Manetti-Farrow, where the non-signatories were subsidiaries and

 9   officers of the signatory) that would permit jurisdiction over the third-parties to be imputed to

10   Defendants. Finally, the third-party vendors are not defendants in this case, as were the non-

11   signatory defendants in Manetti-Farrow.

12            To the extent Plaintiffs contort the inapposite Manetti-Farrow decision to downplay the

13   legal significance of the third-party vendors’ role in a jurisdiction analysis, that effort should fail.

14                           (c)     Unjust Enrichment

15           Finally, any alleged unjust enrichment on the part of Defendants relates exclusively to

16   their activities in New Zealand, and in no way relates to actions taken by Defendants in

17   California (of which there are none).

18           Because Plaintiffs have not demonstrated that their claims arise out of any forum-related

19   activities carried out by Defendants, they have not satisfied the second prong of the limited

20   jurisdiction test.

21                   3.      The Exercise of Jurisdiction over Defendants Would Be Unreasonable

22           The Opposition does not overcome Defendants’ showing that the exercise of jurisdiction

23   over Defendants in this venue would be unreasonable. Defendants will not repeat their

24   arguments here, but rather will respond to the Opposition’s omissions and inaccuracies related to

25
     9
       It is axiomatic, even in the context of internet click-wrap agreements, that a party cannot be
26   bound to the terms of a contract to which it never agreed. See Nguyen v. Barnes & Noble Inc.,
     763 F.3d 1171, 1175 (9th Cir. 2014) (“[w]hile new commerce on the Internet has exposed courts
27   to many new situations, it has not fundamentally changed the principles of contract … [o]ne such
     principle is the requirement that mutual manifestation of assent”) (internal citations and
28   quotations omitted).
                                                         11
         CASE NO. 3:19-CV-02262 – DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS FOR LACK
                         OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
          Case 3:19-cv-02262-WHO Document 31 Filed 07/17/19 Page 15 of 18



 1   this point.

 2           First, Plaintiffs entirely fail to respond to Defendants’ argument that the unique burdens

 3   on foreign defendants, which arise from having to defend themselves across national borders, are

 4   entitled to “significant weight” in assessing reasonableness. Motion at 18-19 (citing Asahi, 480

 5   U.S. at 114; Rano v. Sipa Press, Inc., 987 F2d 580, 588 (9th Cir. 1993) (recognizing that

 6   “litigation against an alien defendant requires a higher jurisdictional barrier than litigation

 7   against a citizen from a sister state”)). The law of personal jurisdiction is “asymmetrical and is

 8   primarily concerned with the defendant’s burden.” Terracom v. Valley Nat’l Bank, 49 F.3d 555,

 9   561 (9th Cir. 1995). Here, the exercise of jurisdiction over the New Zealand Defendants would

10   constitute a tremendous burden.

11           Plaintiffs assert that “because Defendants directed their actions [to California], there is no

12   need to analyze” the extent of Defendants’ purposeful interjection into California. Opp. at 13.

13   To the contrary, Defendants did not purposefully interject themselves into California. See

14   generally Motion to Dismiss. To the extent that Plaintiffs claim purposeful interjection (e.g.,

15   Defendants’ purported use of a PayPal account (Opp. at 14)), the extent of such “interjection” is

16   random, attenuated, and irrelevant to a jurisdiction analysis. See Walden, 571 U.S. at 285.

17           Attempting to downplay the burden to Defendants of litigating in California, Plaintiffs

18   assert (absurdly) that Defendants operated a business that “profited over $9 million in less than

19   one year.” Opp. at 13. This is false (see Hedges Decl. ¶ 4), and Plaintiffs offer no evidence of

20   any kind to support the claim. Plaintiffs also assert that “Defendants have the financial means

21   [to] retain[] California counsel.” Opp. at 13. Fortunately for all defendants challenging

22   jurisdiction, a defendant’s ability to hire local counsel is not the test for whether jurisdiction is

23   reasonable.

24           As discussed in detail in Defendants’ moving papers, the exercise of jurisdiction over

25   these foreign Defendants in California would be unreasonable. Plaintiffs completely fail to

26   address the unique burdens faced by these foreign Defendants, which should be given

27   “significant weight” in assessing reasonableness. See Asahi, 480 U.S. at 114. Because it would

28   be unreasonable to exercise jurisdiction over these Defendants, the Motion to Dismiss should be
                                                         12
        CASE NO. 3:19-CV-02262 – DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS FOR LACK
                        OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
            Case 3:19-cv-02262-WHO Document 31 Filed 07/17/19 Page 16 of 18



 1   granted.

 2                   4.      Even If Social Media Series Limited Were Subject to Personal
                             Jurisdiction in This Court, the Individually Named Defendants Are
 3                           Not Subject to Personal Jurisdiction in California

 4            The Opposition does not respond to Defendants’ argument that SMS’s directors – the
 5   Individually Named Defendants – are not automatically subject to personal jurisdiction in
 6   California even if SMS is subject to jurisdiction. Motion to Dismiss at 22–23. As discussed in
 7   Defendants’ Motion, the mere fact that a corporation is subject to local jurisdiction does not
 8   mean its nonresident officers, directors, agents, and employees are likewise subject to local
 9   jurisdiction. Calder v. Jones, 465 U.S. 783, 790 (1984) (a defendant’s contacts with forum state
10   are not to be judged according to her employer’s activities there). Here, even if the Court
11   determines that personal jurisdiction over SMS is proper, it may not automatically make the
12   same determination regarding SMS’s directors.
13                   5.      Jurisdictional Discovery
14            Defendants object to Plaintiffs’ overly broad request for jurisdictional discovery. See
15   Opp. at 16-17. However, should the Court be inclined toward any outcome other than outright
16   dismissal of the Complaint for lack of personal jurisdiction, Defendants request the opportunity
17   to first engage in limited, focused jurisdictional discovery to ascertain the specific TOUs that
18   Plaintiffs claim apply to each Defendant and the time and nature of the alleged assent, the factual
19   basis for Plaintiffs’ false claim that Defendants took actions that had adverse effect on Plaintiffs’
20   computers or servers in California, and to address the factual inaccuracies prevalent in Plaintiffs’
21   Complaint and Opposition (e.g., the claims that Defendants “used a network of computer bots
22   and Instagram accounts to deliver millions of automated and fake likes on Instagram,” and that
23   Defendants “profited over $9 million in less than one year.” Opp. at 3, 13)).
24   III.     DISMISSAL FOR FORUM NON CONVENIENS IS PROPER
25            A.     Defendants Did Not “Waive” FNC
26            Plaintiffs assert that Defendants “waived any objection to this form by agreeing to the
27   forum selection clause in Instagram’s TOU.” This argument relies entirely on the flawed
28
                                                        13
        CASE NO. 3:19-CV-02262 – DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS FOR LACK
                        OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
         Case 3:19-cv-02262-WHO Document 31 Filed 07/17/19 Page 17 of 18



 1   premise that Defendants are “bound by the TOU’s forum selection clause.” Opp. at 19. As

 2   discussed above, only two Defendants agreed to an Instagram TOU, the TOU in the record does

 3   not require jurisdiction in California, and no Defendant agreed to Instagram’s forum selection

 4   clause in connection with any accounts related to the misconduct alleged in the Complaint.

 5   Plaintiffs should not be permitted to use unrelated Instagram accounts to force Defendants to

 6   litigate in California when New Zealand is the appropriate venue for this case.

 7          Further, Plaintiffs are simply incorrect that the existence of a forum selection clause

 8   somehow blocks FNC dismissal. Even where (unlike here) parties have agreed to a forum

 9   selection clause, a defendant is not prevented from seeking dismissal on FNC grounds. See

10   Mueller, 880 F.3d at 893 (“an exceptional public-interest justification can displace a contractual

11   choice of forum”). As discussed in detail in Defendants’ Motion, New Zealand is an adequate

12   alternate forum and the balance of private and public interest factors favor dismissal. Motion p.

13   23–25. Plaintiffs’ “waiver” argument is unavailing.

14          B.      New Zealand is an Adequate Alternate Forum

15          Plaintiffs claim that Defendants have failed to demonstrate that New Zealand is an

16   adequate alternate forum because Defendants have not listed the remedies available to Plaintiffs

17   under New Zealand law. Opp. at 19–20. As set forth in the accompanying declaration of David

18   Gerard Dewar, Plaintiffs can pursue functionally identical relief in New Zealand as they can in

19   California. See Declaration of David Gerard Dewar, ¶ 2.

20          C.      The Public and Private Interest Factors Favor New Zealand

21          With respect to private interest factors, Plaintiffs generally argue that California is the
22   appropriate venue for this matter because Plaintiffs would have greater difficulty prosecuting
23   their case in New Zealand than they would in the U.S. Opp. at 20 – 21. However, the key
24   witnesses in this case – the Individually Named Defendants – are all located in New Zealand.
25   Plaintiffs point to the fact that “PayPal and GoDaddy [] are located in the U.S.” Opp. at 20. As
26   Defendants do not dispute that they processed certain payments using PayPal, or that they
27   registered the LikeSocial.co website using GoDaddy, it is unclear why Plaintiffs believe that
28
                                                       14
        CASE NO. 3:19-CV-02262 – DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS FOR LACK
                        OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
           Case 3:19-cv-02262-WHO Document 31 Filed 07/17/19 Page 18 of 18



 1   those entities are critical to the resolution of this dispute. And, contrary to Plaintiffs’ assertion,

 2   FNC dismissal does not require Defendants to demonstrate that they will be unable to receive a

 3   “fair trial” in the U.S. Opp. at 21.

 4           Regarding the public interest factors, Plaintiffs confusingly assert that “California [] has

 5   an interest in preventing fraud from taking place within its borders.” Opp. at 21. That may be

 6   true, but this is not a fraud case; while Plaintiffs may characterize Defendants’ business model as

 7   “fraudulent,” Plaintiffs’ claims are for breach of contract, computer hacking, and unjust

 8   enrichment. And while Plaintiffs assert that American courts are better situated to deal with

 9   American computer hacking statutes (id.), this argument misleadingly suggests that Plaintiffs

10   would pursue American computer hacking claims in New Zealand, as opposed to pursuing the

11   New Zealand equivalent to those claims.

12           Defendants have demonstrated that New Zealand is an adequate alternate forum for this

13   litigation, and that the balance of private and public factors favor dismissal. The Opposition

14   does not overcome this showing.

15   IV.     CONCLUSION

16           For the foregoing reasons, and for the reasons stated in Defendants’ moving papers,

17   Defendants respectfully request that their Motion to Dismiss be granted in its entirety.

18           Dated: July 17, 2019

19                                             THE NORTON LAW FIRM PC
20

21
                                               By: ____________________________________
22                                                 Fred Norton
                                                  Attorneys for Defendants
23

24

25

26

27

28
                                                         15
        CASE NO. 3:19-CV-02262 – DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO DISMISS FOR LACK
                        OF PERSONAL JURISDICTION AND FORUM NON CONVENIENS
